Citation Nr: 1524016	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1980 to February 1981.  He had additional inactive duty training (INACDUTRA) with the Alabama National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the appellant's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that additional development is necessary in this case.  During the Board hearing in June 2013, the appellant submitted a lay statement from a fellow serviceman for association with the record.  This statement was mentioned in his substantive appeal, but was not attached to that document.  Review of the record shows that, despite having submitted the statement at the hearing, it has not been associated with the claims folder.  As the appellant testified that the document attests to an explosion to which he was subjected, from which he marks the onset of hearing loss, tinnitus and PTSD, it should be obtained prior to appellate consideration.  

Regarding the appellant's claim of service connection for hearing loss and tinnitus, it is noted that the appellant was evaluated by VA in June 2010 at which time an opinion was rendered that, given the episodic nature of his service, no opinion could be offered without resort to mere speculation.  The examiner did not, however, take into account the appellant's statements regarding acoustic trauma from an explosion.  At the subsequent hearing in June 2013, the appellant testified that he has had tinnitus since the acoustic trauma he states that he sustained during INACDUTRA.  After considering the statements in the record, the Board finds that an additional examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Regarding the appellant's claim of service connection for left knee disability, from which he contends his right knee and low back disabilities stem, it is noted that he testified in June 2013 that his disability occurred while performing INACDUTRA in 1986 and that he first sought treatment for a left knee disability from private sources in that year.  These records have not been associated with the claims folder.  As they may be of significant probative value, attempts to obtain them should be made prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should insure that the record on appeal contains a clear listing of the dates the appellant served on active duty, ACDUTRA and/or INACDUTRA.

2.  The appellant should be requested to provide as complete a list as possible of medical care providers from whom he received treatment for his left knee disability.  After obtaining any necessary consent, the AOJ should contact the private medical care provider and request copies, for association with the claims folder, of any and all records of treatment that the appellant received, particularly in 1986.  

3.  The appellant should be contacted and requested to provide a copy of the lay statement that he submitted at the time of the Board hearing in June 2013.  

4.  Following completion of the above, the AOJ should schedule a VA audiological examination to assess the nature and etiology of the appellant's currently-diagnosed hearing loss and tinnitus.  The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The appellant's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any hearing loss and tinnitus are related to the appellant's periods of service, to include ACDUTRA or INACDUTRA.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a clear rationale and basis for all opinions expressed.  If it is the opinion of the examiner that the appellant's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the appellant's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

5.  If the appellant provides a lay statement that verifies his exposure to an explosion while performing INACDUTRA, a VA examination should be performed by an appropriate examiner in order to determine the etiology, nature and severity of any psychiatric illness, to include PTSD.  All indicated tests are to be conducted.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that this stressor, if verified, may be used as a basis for a diagnosis of PTSD.  The claims folder must to be made available to the examiner for review. A complete rationale of any opinion expressed should be included in the examination report.

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

